                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION


UNITED STATES OF AMERICA,                    )
                                             )
                        Plaintiff,           )
                                             )
v.                                           )       Case No. 19-0006-CR-W-HFS
                                             )
                                             )
CHRISTOPHER C. KELLEY,                       )
                                             )
                        Defendant.           )


                                 MOTION FOR CONTINUANCE
                                    WITH SUGGESTIONS

       COMES NOW the defendant, Christopher C. Kelley, by and through his counsel, Travis

D. Poindexter, Assistant Federal Public Defender for the Western District of Missouri, in

accordance with Rule 47, Fed. R. Crim. P., and Rule 7.1 (b) and (c) of the Local Rules of Procedure

for the United States District Court for the Western District of Missouri, and moves this Court,

pursuant to 18 U.S.C. §3161(h)(7)(A) and (B), to remove this case from the Accelerated Joint

Criminal Trial Docket scheduled to commence August 19, 2019, and to continue this case until

the Accelerated Joint Criminal Trial Docket scheduled to commence on October 28, 2019.


             SUGGESTIONS IN SUPPORT OF MOTION FOR CONTINUANCE

       1.       On December 19, 2018, a Criminal Complaint was filed charging defendant with

one count of possessing firearms while under a domestic violence order of protection in violation

of 18 U.S.C. § 922(g)(8).

       2.       On December 19, 2018, the Office of the Public Defender was appointed to

represent Mr. Kelley.




            Case 4:19-cr-00006-HFS Document 29 Filed 07/23/19 Page 1 of 3
       3.      Counsel have been actively engaged in resolving this case in lieu of trial, however,

additional time is need for final approval of an agreement along with consultation of the U.S.

Probation Office. One prior continuance request was granted.

       4.      Alison Dunning, Assistant United States Attorney has indicated she has no

objections for this continuance.

       5.      This continuance is sought not for purpose of dilatory delay, but is sought in truth

and fact that the defendant may be afforded due process of law under the Fifth Amendment to the

United States Constitution. In accordance with 18 U.S.C. §3161(h)(7)(A) and (B)(iv), it is

submitted that the above-stated reasons for a continuance outweigh the best interests of the public

and the defendant to a speedy trial, which is required by 18 U.S.C. §3161(c)(1).

       6.      Under the provisions of 18 U.S.C. §3161(h)(7)(A) the period of time until the next

criminal trial docket should be excluded in computing the period of time in which the defendant

should be brought to trial under the provisions of the Speedy Trial Act.

       WHEREFORE, the defendant, Christopher C. Kelley respectfully requests this Court,

pursuant to 18 U.S.C. §3161(h)(8)(A) and (B), to remove this case from the Accelerated Joint

Criminal Trial Docket scheduled to commence August 19, 2019, and to continue this case until

the Accelerated Joint Criminal Trial Docket scheduled to commence on October 28, 2019.

                                             Respectfully submitted,

                                              /s/ Travis D. Poindexter
                                             TRAVIS D. POINDEXTER
                                             Assistant Federal Public Defender
                                             818 Grand, Suite 300
                                             Kansas City, MO 64106
                                             (816) 471-8282
                                             ATTORNEY FOR DEFENDANT


                                                2




            Case 4:19-cr-00006-HFS Document 29 Filed 07/23/19 Page 2 of 3
                              CERTIFICATE OF SERVICE

      In accordance with Rule 49(a), (b) and (d), Fed. R. Crim. P., and Rule 5(b), Fed. R. Civ.

P., it is hereby CERTIFIED that on July 23, 2019, the foregoing motion was filed on the ECF

system.

                                                   /s/ Travis D. Poindexter
                                                  Travis D. Poindexter




                                              3




          Case 4:19-cr-00006-HFS Document 29 Filed 07/23/19 Page 3 of 3
